     Case 3:20-cv-00594-MMA-AHG Document 30 Filed 06/17/20 PageID.162 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    RICHARD CHAVEZ,                                     Case No.: 3:20-cv-00594-MMA-AHG
12                                       Plaintiff,
                                                          SCHEDULING ORDER
13    v.                                                  REGULATING DISCOVERY
                                                          AND OTHER PRE-TRIAL
14    SHIMMICK CONSTRUCTION
                                                          PROCEEDINGS
      COMPANY, INC., NOVA GROUP,
15
      INC., and NOVA SHIMMICK, A JOINT
16    VENTURE,
17                                   Defendants.
18
19          Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference
20    (“CMC”) was held on June 16, 2020. After consulting with the attorneys of record for
21    the parties and being advised of the status of the case, and good cause appearing, IT IS
22    HEREBY ORDERED:
23          1.     Any motion to join other parties, to amend the pleadings, or to file additional
24    pleadings must be filed by July 31, 2020.
25          2.     Defendants anticipate filing a separate action pursuant to the Limitation of
26    Liability Act, 46 U.S.C. §§ 30501 et seq., within one week of the CMC date. Assuming
27    the filing and consolidation of the Limitation of Liability action by June 30, 2020,
28    Plaintiff’s deadline to file a Response to Limitation is August 31, 2020.

                                                      1
                                                                             3:20-cv-00594-MMA-AHG
     Case 3:20-cv-00594-MMA-AHG Document 30 Filed 06/17/20 PageID.163 Page 2 of 5



 1          3.     The parties’ updated initial disclosures are due by October 1, 2020.
 2          4.     All fact discovery must be completed by all parties by April 9, 2021.
 3    “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
 4    Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
 5    of time in advance of the cut-off date, so that it may be completed by the cut-off date,
 6    taking into account the times for service, notice and response as set forth in the Federal
 7    Rules of Civil Procedure. Counsel must promptly and in good faith meet and confer
 8    with regard to all discovery disputes in compliance with Local Rule 26.1(a). The
 9    Court expects counsel to make every effort to resolve all disputes without court
10    intervention through the meet and confer process. If the parties reach an impasse on any
11    discovery issue, counsel must file an appropriate motion within the time limit and
12    procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
13    comply in this regard will result in a waiver of a party’s discovery issue. Absent an
14    order of the court, no stipulation continuing or altering this requirement will be
15    recognized by the court.
16          5.     The parties must designate their respective experts in writing by
17    May 14, 2021. The parties must identify any person who may be used at trial to present
18    evidence pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not
19    limited to retained experts. The date for exchange of rebuttal experts must be by
20    June 14, 2021. The written designations must include the name, address and telephone
21    number of the expert and a reasonable summary of the testimony the expert is expected to
22    provide. The list must also include the normal rates the expert charges for deposition and
23    trial testimony.
24          6.     By May 14, 2021, each party must comply with the disclosure provisions in
25    Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
26    requirement applies to all persons retained or specially employed to provide expert
27    testimony, or whose duties as an employee of the party regularly involve the giving of
28    expert testimony. Except as provided in the paragraph below, any party that fails to

                                                    2
                                                                              3:20-cv-00594-MMA-AHG
     Case 3:20-cv-00594-MMA-AHG Document 30 Filed 06/17/20 PageID.164 Page 3 of 5



 1    make these disclosures will not, absent substantial justification, be permitted to use
 2    evidence or testimony not disclosed at any hearing or at the time of trial. In
 3    addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
 4           7.      Any party must supplement its disclosure regarding contradictory or rebuttal
 5    evidence under Fed. R. Civ. P. 26(a)(2)(D) by June 14, 2021.
 6           8.      All expert discovery must be completed by all parties by July 19, 2021. The
 7    parties must comply with the same procedures set forth in the paragraph governing fact
 8    discovery.
 9           9.      Failure to comply with this section or any other discovery order of the court
10    may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
11    the introduction of experts or other designated matters in evidence.
12           10.     All dispositive pretrial motions, including motions for summary judgment
13    and motions addressing Daubert issues, must be filed by August 30, 2021. 1 Counsel for
14    the moving party must obtain a motion hearing date from Judge Anello’s law clerk. The
15    period of time between the date you request a motion date and the hearing date may vary
16    from one district judge to another. Please plan accordingly. Failure to make a timely
17    request for a motion date may result in the motion not being heard.
18           11.     If appropriate, following the filing of an order ruling on a motion for
19    summary judgment or other dispositive pretrial motion, or in the event no such motion is
20    filed, after the expiration of the deadline set forth in paragraph 10, supra, Judge Anello
21    will issue a pretrial scheduling order setting a pretrial conference, trial date, and all
22    related pretrial deadlines. The parties must review and be familiar with Judge Anello’s
23    Civil Chambers Rules, which provide additional information regarding pretrial
24    scheduling.
25           12.     A Mandatory Settlement Conference shall be conducted on October 27,
26
27
      1
        This deadline is not applicable to pretrial motions in limine. For further information regarding motions
28    in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                          3
                                                                                        3:20-cv-00594-MMA-AHG
     Case 3:20-cv-00594-MMA-AHG Document 30 Filed 06/17/20 PageID.165 Page 4 of 5



 1    2021 at 9:30 AM in the chambers of Magistrate Judge Allison H. Goddard. Plaintiff
 2    must serve on Defendant a written settlement proposal, which must include a specific
 3    demand amount, no later than October 6, 2021. The defendant must respond to the
 4    plaintiff in writing with a specific offer amount prior to the Meet and Confer discussion.
 5    The parties should not file or otherwise copy the Court on these exchanges. Rather, the
 6    parties must include their written settlement proposals in their respective Settlement
 7    Conference Statements to the Court. Counsel for the parties must meet and confer in
 8    person or by phone no later than October 13, 2021. Each party must prepare a Settlement
 9    Conference Statement, which will be served on opposing counsel and lodged with the
10    Court no later than October 18, 2021. The Statement must be lodged in .pdf format via
11    email to efile_goddard@casd.uscourts.gov (not filed). The substance of the Settlement
12    Conference Statement must comply fully with Judge Goddard’s Mandatory Settlement
13    Conference Rules (located at
14    https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mandatory%20Settlem
15    ent%20Conference%20Rules.pdf). Each party may also prepare an optional
16    Confidential Settlement Letter for the Court’s review only, to be lodged with the Court
17    no later than October 18, 2021. The Letter must be lodged in .pdf format via email to
18    efile_goddard@casd.uscourts.gov (not filed). Should a party choose to prepare a Letter,
19    the substance of the Settlement Conference Letter must comply fully with Judge
20    Goddard’s Mandatory Settlement Conference Rules. All parties are ordered to read
21    and to fully comply with the Chambers Rules and Mandatory Settlement
22    Conference Rules of Magistrate Judge Allison H. Goddard.
23          13.    A post trial settlement conference before a magistrate judge may be held
24    within 30 days of verdict in the case.
25          14.    The dates and times set forth herein will not be modified except for good
26    cause shown.
27          15.    Briefs or memoranda in support of or in opposition to any pending motion
28    must not exceed twenty-five (25) pages in length without leave of a district court judge.

                                                   4
                                                                             3:20-cv-00594-MMA-AHG
     Case 3:20-cv-00594-MMA-AHG Document 30 Filed 06/17/20 PageID.166 Page 5 of 5



 1    No reply memorandum will exceed ten (10) pages without leave of a district court judge.
 2    Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
 3    and a table of authorities cited.
 4          16.    Plaintiff’s counsel must serve a copy of this order on all parties that enter
 5    this case hereafter.
 6          IT IS SO ORDERED.
 7    Dated: June 17, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                               3:20-cv-00594-MMA-AHG
